DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has claims priority to 62/359,496 filed 07/07/2016.

Status of the Claims
Claim(s) 1, 3-16, and 18-21 is/are pending in this application (new claims 20-21 added). Claims 4, 6-15 and 19 are withdrawn Claim(s) 1, 3, 5, 16, 18 and 20-21 are under examination.

Response to Arguments
Applicant's arguments filed Nov 10 2021have been fully considered but they are not persuasive. The amendment of claims 1 and 16 in particular, to recite step (a), have necessitated new grounds of obviousness and double patenting rejections as recited below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action Nov 10 2020 has been entered.
 
Claim Objections
Claim 21 objected to because of the following informalities: it recites PKC-i, wherein it is apparent that it should recite PKC-ι. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20150366883 (US Pub ‘883) in view of 
Lee et al. Biochemical and Biophysical Research Communications 424 (2012) 321–326. 
The claimed invention is directed to a method of treating colon cancer in a patient in need thereof comprising
(a) selecting a patient having colon cancer cells that contain a higher level of mRNA or protein for PKC-ζ and/or PKC-ι compared to non-cancer normal colon epithelial cells, and
(b) administering to the patient having colon cancer a therapeutically effective amount of an atypical PKC (aPKC) inhibitor, is selected from the group consisting of ACPD, ICA-1, DNDA, and ζ-Stat, see claim 1.
Claim 16 is directed to a method of reducing colon cancer cell proliferation comprising 
(a) detecting a higher level of mRNA or a protein for PKC-ζ and/or PKC-ι compared to noncancer normal colon epithelial cells, and
(b) administering an effective amount of an atypical PKC (aPKC) inhibitor to the colon cancer cells, wherein the PKC inhibitor is selected from the group consisting of ACPD, ICA-1, DNDA, and ζ-Stat.
Thus prior art teaching a combination of a known method of treating the claimed colon patients in need, with teachings from cited prior art regarding atypical PKC inhibitors as claimed to yield the predictable result of treating said patients, where a PKC-ζ and/or PKC-ι, vs. non- cancer cells,  will support a finding of obviousness.
Regarding claims 1 and 16 and the limitations of using PKC inhibitors to treat a patient with cancer (colon) and inhibiting colon cancer cell proliferation, (in particular, the limitation reciting to the patient having colon cancer,” US Pub ‘883 teaches the use of PKC inhibitors APCD and ICA-1 to treat ovarian cancer, where the PKC consists of PKC-iota, PKC-zeta or combinations thereof, see abstract as well as claims 2, 5, 7, 10, 12 and 15.  
Regarding claims 1 and 16, US Pub ‘883 states that PKC-ζ has been shown to regulate survivin expression levels and inhibits apoptosis in colon cancer cells. (Umemori, Y et al (2014) PKC-ζ regulates survivin expression and inhibits apoptosis in colon cancer. Intl J Oncol), see paragraph 62.
Although US Pub ‘883 teaches that claimed PKC inhibitors APCD and ICA-1 treat a cancer, where the PKC consists of PKC-iota, PKC-zeta or combinations thereof and US Pub ‘883 suggests the link between PKC-ζ and apoptosis inhibition in colon cancer cells (by referencing Umemori to suggest to the skilled artisan the treatment of colon cancer via PKC inhibition), US Pub ‘883 does not explicitly state the treatment of colon cancer by administering a PKC inhibitor to the patient having colon cancer.
However, a known method of treating a colon cancer with a PKC inhibitor, where a suggestion is made linking PKC with apoptosis inhibition in colon cancer as per US Pub ‘883, in combination with the teachings of Lee below, predictably support the conclusion of obviousness. 

Lee teaches that they had demonstrated that PKC- ζ, one of the atypical PKCs, is involved in the phosphorylation of HMGB1; resulting in the secretion of this protein from HCT116 colon cancer cells, see page 325, column 1. Lee teaches that PKC- ζ is overexpressed and activated in tumor tissues, Id.
Lee teaches PKCs are involved in many functions of cancer cells, including cell proliferation and angiogenesis, Id. 
Regarding claims 1 and 16 and selection of colon cancer patients by the measurement and/or detection of protein or mRNA PKC- ζ , Lee teaches that the studied HCT116 (colon cancer) cells were transfected for knockdown of PKC- ζ to confirm knockdown efficiency by immunoblotting, see page 322, column 2 paragraph 2.7. Additionally, Lee teaches the screening of protein kinase C (PKC) family in a HCT116 (colon cancer) cell line (see abstract), where as noted above and below, strong interactions were noted between atypical PKCs (PKC- ζ) and cytoplasmic HMGB1 (see abstract), noted to be associated with colon cancer. Further, measurement of PKC- ζ per se would suggest the selection step (a) of claim 1, as Lee teaches its finding suggest that PKC- ζ is involved in phosphorylation of HMGB1 and specific serine residues in signal regions related to enhanced HMBG1 secretion in colon cancer cells, see abstract.
Accordingly, one of ordinary skill in the art would have a rationale to select patients with higher PKC- ζ mRNA and/or protein as such levels would be indicative of colon cancer as suggested by Lee.
Lee teaches PKCs are commonly dysregulated in several cancers, in particular colon cancer, Id. Lee teaches for these reasons, several PKC inhibitors are being evaluated in clinical trials for cancer prevention and therapy, Id.
Lee states in this study, we demonstrate that phosphorylated PKC- ζ is strongly associated with cytoplasmic HMGB1 and its secretion in colon cancer cells, Id. Lee teaches secreted HMGB1 is expected to be involved in critical functions of cancer cells including cell proliferation, migration, and invasion, Id. Lee teaches inhibition of HMGB1 secretion from cancer cells by modulation of PKC- ζ might provide a novel therapy for preventing colon cancer progression in the future, see page 325, column 1 bridging to column 2.
Regarding claims 1 and 16, US Pub ‘883 teaches the use of PKC inhibitors APCD and ICA-1, where the PKC consists of PKC-iota, PKC-zeta or combinations thereof, see abstract as well as claims 2, 5, 7, 10, 12 and 15.
Therefore, based on the known method of US Pub ‘883 teaching the use of PKC inhibitors for cancer, and suggesting a link between PKC and colon cancer, in combination with the teachings of Lee demonstrating and teaching the role of PKC- ζ for treating colon cancer, the skilled artisan would arrive at the claimed invention of treating colon cancers with the administration of the claimed PKC inhibitors. 
Regarding claim 5 and the limitation of treating a gastrointestinal carcinoid tumor, US Pub ‘883 teaches that most human ovarian adenocarcinomas expressed high 
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

RESPONSE TO ATTORNEY ARGUMENTS:
	While the amendment of claims 1 and 16 have necessitated new rejections based of the previous references of US Pub ‘883 and Lee, Applicant’s Nov 10 attorney arguments relevant to the pending rejection will be addressed.
	The Attorney response states that there is no teaching, suggestion or motivation within US Pub '833 to use a PKC inhibitor to treat a patient having colon cancer cells that contain a higher level of mRNA or protein for PKC-ζ and/or PKC-ι compared to non-cancer normal colon epithelial cells, nor teaching, suggestion or motivation to combine the teachings of Lee, with a reasonable expectation of success. 
	The Attorney response states that US Pub '833 does not teach the use of a PKC inhibitor for treatment of colon cancer.
	The Attorney response states that based off the teachings of Umemori and as per the Acevedo-Duncan Declaration, paragraph 10, the mere indication that PKC-ζ is expressed in cancer cells would not lead one skilled in the art to use a PKC inhibitor in the treatment of colon cancer, let alone a cancer characterized by containing a higher 
	The Attorney response states that while Lee provides a broad speculation of "inhibiting HMGB 1 secretion from preventing colon cancer progression," Lee does not teach or suggest that inhibition of PKC-ζ would result in a treatment of colon cancer.
	The Attorney response states that Lee does not teach or suggest a patient population with colon cancer where the cancer cells contains a higher level of mRNA or protein for PKC-ζ and/or PKC-ι compared to non-cancer normal colon epithelial cells.
	The Attorney response states that "the only effect Lee et al. disclose from using pan-PKC inhibitors or siRNA against PKC-ζ is a reduction in HMGB 1 secretion [ ... ] Lee et al. teach that HMGB 1 has been reported to play a role in cancer without specifying which cancer; that PKCs, in general, are involved in many functions of cancer cells; and that PKC-ζ  specifically, was reported to have diverse roles in breast cancer, lung cancer, and glioblastoma."
	In response to Attorney arguments that
	1) Lee does not teach or suggest that inhibition of PKC-ζ would result in a treatment of colon cancer
	2) Lee does not teach or suggest a patient population with colon cancer where the cancer cells contains a higher level of mRNA or protein for PKC-ζ and/or PKC-ι compared to non-cancer normal colon epithelial cells 
	the test for obviousness is not whether the features of a secondary reference (in this case Lee et al.) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or 
	As described above, there is still a reasonable expectation of success based on US Pub ‘883 that states that PKC-ζ has been shown to regulate survivin expression levels and inhibits apoptosis in colon cancer cells. (Umemori, Y et al (2014) PKC-ζ regulates survivin expression and inhibits apoptosis in colon cancer. Intl J Oncol). 	Additionally, US Pub ‘883 teaches the treatment of a cancer (ovarian).
Regarding claims 1 and 16 and selection of colon cancer patients by the measurement and/or detection of protein or mRNA PKC- ζ , Lee teaches that the studied HCT116 (colon cancer) cells were transfected for knockdown of PKC- ζ to confirm knockdown efficiency by immunoblotting, see page 322, column 2 paragraph 2.7. Additionally, Lee teaches the screening of protein kinase C (PKC) family in a HCT116 (colon cancer) cell line (see abstract), where as noted above and below, strong interactions were noted between atypical PKCs (PKC- ζ) and cytoplasmic HMGB1 (see abstract), noted to be associated with colon cancer. Further, measurement of PKC- ζ per se would suggest the selection step (a) of claim 1, as Lee teaches its finding suggest that PKC- ζ is involved in phosphorylation of HMGB1 and specific serine residues in signal regions related to enhanced HMBG1 secretion in colon cancer cells, see abstract.
Accordingly, one of ordinary skill in the art would have a rationale to select patients with higher PKC- ζ mRNA and/or protein as such levels would be indicative of colon cancer as suggested by Lee.
With regard to the Attorney arguments that per Umemori and the Acevedo-Duncan Declaration, paragraph 10, that PKC-ζ is expressed in cancer cells characterized by containing a higher level of mRNA or protein for PKC-ζ and/or PKC-ι compared to non-cancer normal colon epithelial cells, it would not be obvious to treat said colon cancer, it is noted that measurement or detection of mRNA to select a colon cancer patient is suggested by Lee as per page 322, column 2 paragraph 2.7 and abstract as detailed above. 

New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 5, 16, 18 and 20-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of copending Application No. 15612642 (identified above as US Pub 2017/0348336 A1, claiming priority to June 2, 2016) in view of
Lee et al. Biochemical and Biophysical Research Communications 424 (2012) 321–326, in further view, as evidenced by Cancer.gov website with regard to claim 5.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim 1: A method of treating colon cancer in a patient in need thereof comprising
(a) selecting a patient having colon cancer cells that contain a higher level of mRNA or protein for PKC-ζ and/or PKC-ι compared to non-cancer normal colon epithelial cells, and
(b) administering to the patient having colon cancer a therapeutically effective amount of an atypical PKC (aPKC) inhibitor, is selected from the group consisting of ACPD, ICA-1, DNDA, and ζ-Stat.
Claim 3: The method according to claim 1, wherein the aPKC inhibitor is ζ-Stat.
Claim 5. The method according to claim 1, wherein the colon cancer is an adenocarcinoma, a gastrointestinal carcinoid tumor, a gastrointestinal stromal tumor, a colorectal lymphoma, a colorectal non-Hodgkin lymphoma, a leiomyosarcoma, or a colorectal melanoma.
Claim 16. A method of reducing colon cancer cell proliferation comprising 
(a) detecting a higher level of mRNA or a protein for PKC-ζ and/or PKC-ι compared to noncancer normal colon epithelial cells, and
(b) administering an effective amount of an atypical PKC (aPKC) inhibitor to the colon cancer cells, wherein the PKC inhibitor is selected from the group consisting of ACPD, ICA-1, DNDA, and ζ-Stat.
Claim 18. The method according to claim 16, wherein the aPKC inhibitor is ζ-Stat.

Claim 21. The method of claim 16, wherein the aPKC is ζ-Stat, and wherein the ζ-Stat  Inhibitor decreases the levels of total and phosphorylated PKC-ζ without affecting PKC-ι.
Regarding claims 1, 3, 5, 16, 18 and 20-21, Application No. 15612642 generally claims the treatment of a cancer (melanoma) in a subject in need thereof, the method comprising administering a therapeutically effective amount of an inhibitor of an atypical protein kinase C (aPKC), see claim 1. See also claim 10 directed to a method inhibiting cancer cell (melanocyte) proliferation with a therapeutically effective amount of an inhibitor of an atypical protein kinase C (aPKC).
Application No. 15612642 teaches in particular, Applicant’s elected species of atypical PKC inhibitor, ζ-Stat (that is specific to PKC-ζ) is a preferred embodiment, see claims 9 and 18.

    PNG
    media_image1.png
    175
    254
    media_image1.png
    Greyscale

CAS Reg. No. 3316-02-7
8-Hydroxy-1,3,6-naphthalenetrisulfonic acid
ζ-Stat (that is specific to PKC-ζ), it does not teach the treatment of colon cancer as claimed. 
To cure this deficiency, Lee teaches that the most critical PKC isotype that regulates secretion of HMGB1 (a protein overexpressed and secreted in cancer cells) was PKC-ζ, that was identified by using PKC inhibitors and siRNA experiments, see abstract.  Further, Lee teaches a demonstration of overexpression and activation of PKC-ζ in colon cancer tissues, see abstract. Lee states that PKC-ζ is involved in the phosphorylation of HMGB1, and the phosphorylation of specific serine residues in the nuclear localization signal regions is related to enhanced HMGB1 secretion in colon cancer cells, see abstract.
	Lee teaches that they had demonstrated that PKC- ζ, one of the atypical
PKCs, is involved in the phosphorylation of HMGB1, resulting in the secretion of this protein from HCT116 colon cancer cells, see page 325, column 1.
	Lee teaches that PKC- ζ is overexpressed and activated in tumor tissues, Id. Lee teaches PKCs are involved in many functions of cancer cells, including
cell proliferation and angiogenesis, Id. Lee teaches PKCs are commonly dysregulated in prostate, breast, colon, pancreatic, liver, and kidney cancers. Lee teaches for these reasons, several PKC inhibitors are being evaluated in clinical trials for cancer prevention and therapy, Id.
	Lee teaches in this study, we demonstrate that phosphorylated PKC- ζ is strongly associated with cytoplasmic HMGB1 and its secretion in colon cancer cells. Lee teaches secreted HMGB1 is expected to be involved in critical functions of cancer cells 
Accordingly, because Application No. 15612642 teaches the use of atypical PKC inhibitors such as ζ-Stat (that is specific to PKC-ζ, aka PKC-zeta) in the treatment of a cancer (melanoma) and the role of atypical PKC in such cancers, the skilled artisan would have a rationale to look towards treating other cancers, such as colon cancer, that are also PKC-ζ dependent, as taught by Lee.
Regarding claims 1 and 16 and selection of colon cancer patients by the measurement and/or detection of protein or mRNA PKC- ζ , Lee teaches that the studied HCT116 (colon cancer) cells were transfected for knockdown of PKC- ζ to confirm knockdown efficiency by immunoblotting, see page 322, column 2 paragraph 2.7. Additionally, Lee teaches the screening of protein kinase C (PKC) family in a HCT116 (colon cancer) cell line (see abstract), where as noted above and below, strong interactions were noted between atypical PKCs (PKC- ζ) and cytoplasmic HMGB1 (see abstract), noted to be associated with colon cancer. Further, measurement of PKC- ζ per se would suggest the selection step (a) of claim 1, as Lee teaches its finding suggest that PKC- ζ is involved in phosphorylation of HMGB1 and specific serine residues in signal regions related to enhanced HMBG1 secretion in colon cancer cells, see abstract.

Regarding claim 5 and the limitation of treating a gastrointestinal carcinoid tumor, Lee teaches PKC-ζ expression in colon tumor tissues, see paragraph 3.4. Lee teaches that phosphorylated PKC-ζ was 1.19-fold higher in tumor tissues than normal mucosa, Id. Lee teaches that HGMB1 secretion is regulated by PKC-ζ in tumor tissues, Id. As noted above, Lee discusses the role of HGMB1 in colon cancer. While Lee does not specifically recite gastrointestinal carcinoid tumors, it is noted that it is well known that gastrointestinal (GI) carcinoid tumor is a slow-growing tumor that forms in the neuroendocrine cells in the GI tract, see www.cancer.gov website, Cancer Types, Gastrointestinal Carcinoid Tumors (see footnote 1 above). Accordingly, the skilled artisan would have a rationale to treat gastrointestinal carcinoid tumor, as per claim 5 based on the teachings of Lee and Application No. 15612642 as evidenced by www.cancer.gov website.
Regarding claims 20 and 21, wherein the claimed APKC inhibitor, ζ-Stat is said to not inhibit PKC-ι, and decreases levels of total and phosphorylated PKC-ζ without affecting PKC-ι, because the cited reference discloses ζ-Stat, such properties of the ζ-Stat compound as per claims 20 and 21 re necessarily present, whether they are expressly taught by the reference, or not.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards treatment of cancers with 
As such, the pending claims of the instant application are obvious in view of those of the cited prior art. 

Claims 1, 3, 5, 16, 18 and 20-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9301965 in view of
Lee et al. Biochemical and Biophysical Research Communications 424 (2012) 321–326, in further view, as evidenced by Cancer.gov website with regard to claim 5.
The contents and disclosure of claims 1, 3, 5, 16, 18 and 20-21 are discussed above and hereby incorporated herein.  
Regarding claims 1, 3, 5, 16, 18 and 20-21, US Patent 9301965 generally claims the treatment of a cancer (ovarian) in a patient in need thereof comprising inhibiting at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or combinations thereof by administering to the patient in need thereof a therapeutically effective amount of a protein kinase C (PKC) wherein the PKC inhibitor is selected from the group consisting of 2-acetyl-1,3-cyclopentanedione (ACPD) and ICA-1, see claim 1.
 See also claim 7 directed to a method of inhibiting ovarian tumor cell proliferation comprising inhibiting at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or combinations thereof by contacting 
While US Patent 9301965 teaches the treatment of a cancer with the claimed APKC inhibitors, it does not teach the treatment of colon cancer as claimed. 
To cure this deficiency, Lee teaches that the most critical PKC isotype that regulates secretion of HMGB1 (a protein overexpressed and secreted in cancer cells) was PKC-ζ, that was identified by using PKC inhibitors and siRNA experiments, see abstract.  Further, Lee teaches a demonstration of overexpression and activation of PKC-ζ in colon cancer tissues, see abstract. Lee states that PKC-ζ is involved in the phosphorylation of HMGB1, and the phosphorylation of specific serine residues in the nuclear localization signal regions is related to enhanced HMGB1 secretion in colon cancer cells, see abstract.
	Lee teaches that they had demonstrated that PKC- ζ, one of the atypical
PKCs, is involved in the phosphorylation of HMGB1, resulting in the secretion of this protein from HCT116 colon cancer cells, see page 325, column 1.
	Lee teaches that PKC- ζ is overexpressed and activated in tumor tissues, Id. Lee teaches PKCs are involved in many functions of cancer cells, including
cell proliferation and angiogenesis, Id.  Lee teaches PKCs are commonly dysregulated in prostate, breast, colon, pancreatic, liver, and kidney cancers. Lee teaches for these reasons, several PKC inhibitors are being evaluated in clinical trials for cancer prevention and therapy, Id.

Regarding claims 1 and 16 and selection of colon cancer patients by the measurement and/or detection of protein or mRNA PKC- ζ , Lee teaches that the studied HCT116 (colon cancer) cells were transfected for knockdown of PKC- ζ to confirm knockdown efficiency by immunoblotting, see page 322, column 2 paragraph 2.7. Additionally, Lee teaches the screening of protein kinase C (PKC) family in a HCT116 (colon cancer) cell line (see abstract), where as noted above and below, strong interactions were noted between atypical PKCs (PKC- ζ) and cytoplasmic HMGB1 (see abstract), noted to be associated with colon cancer. Further, measurement of PKC- ζ per se would suggest the selection step (a) of claim 1, as Lee teaches its finding suggest that PKC- ζ is involved in phosphorylation of HMGB1 and specific serine residues in signal regions related to enhanced HMBG1 secretion in colon cancer cells, see abstract.
	Accordingly, one of ordinary skill in the art would have a rationale to select patients with higher PKC- ζ mRNA and/or protein as such levels would be indicative of colon cancer as suggested by Lee.

Regarding claim 5 and the limitation of treating a gastrointestinal carcinoid tumor, Lee teaches PKC-ζ expression in colon tumor tissues, see paragraph 3.4. Lee teaches that phosphorylated PKC-ζ was 1.19-fold higher in tumor tissues than normal mucosa, Id. Lee teaches that HGMB1 secretion is regulated by PKC-ζ in tumor tissues, Id. As noted above, Lee discusses the role of HGMB1 in colon cancer. While Lee does not specifically recite gastrointestinal carcinoid tumors, it is noted that it is well known that gastrointestinal (GI) carcinoid tumor is a slow-growing tumor that forms in the neuroendocrine cells in the GI tract, see www.cancer.gov website, Cancer Types, Gastrointestinal Carcinoid Tumors (see footnote 1 above). Accordingly, the skilled artisan would have a rationale to treat gastrointestinal carcinoid tumor, as per claim 5 based on the teachings of Lee and Application No. 15612642 as evidenced by www.cancer.gov website.
Regarding claims 20 and 21, wherein the claimed APKC inhibitor, ζ-Stat is said to not inhibit PKC-ι, and decreases levels of total and phosphorylated PKC-ζ without affecting PKC-ι, because the cited reference discloses ζ-Stat, such properties of the ζ-Stat compound as per claims 20 and 21 re necessarily present, whether they are expressly taught by the reference, or not.

As such, the pending claims of the instant application are obvious in view of those of the cited prior art. 

RESPONSE TO ATTORNEY ARGUMENTS:
 With regard to the ODP rejections of the claimed invention over Application No. 15/612,642 (US Pub 2017 /0348336; "Application '642") in view of Lee, and US Patent No. 9,301,965 (this patent stems from US Pub '833 mentioned above; "Patent '965") in view of Lee, the Attorney response states that, the treatment of different types of cancers is unpredictable, and treatments that may work for one type do not necessarily work for other types of cancer. As such, the treatment of melanoma is not predictable in the treatment of colon cancer. Accordingly, the presently claimed methods are not obvious over Application '642. 
In response, while different types of cancers are disclosed in Application ‘642 and Patent ‘965, absent a true teaching away, one of ordinary skill in the art would have a rationale to try the claimed APKC inhibitor, ζ-Stat for the treatment of various different cancers.  It is well-established, clinically, that anti-cancer drugs indicated for one cancer indication, often have other cancer indications. In this case, the Lee references provides a rationale to use the claimed APKC inhibitor, ζ-Stat to treat colon cancer as explained above.
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699